UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 15, 2009 (September 15, 2009) SPECTRUM BRANDS, INC. (Exact name of registrant as specified in its charter) Delaware 001-13615 22-2423556 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) Six Concourse Parkway, Suite 3300 Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) (770) 829-6200 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. In its Current Report on Form 8-K filed with the United States Securities and Exchange Commission (the “SEC”) on August 31, 2009, Spectrum Brands, Inc. (the “Company”) disclosed its obligation under certain registration rights agreements to file “shelf” registration statements covering the registrable securities held by certain investors in the Company.On September 15, 2009, the Company received from the investors a waiver of the filing deadline from September 15, 2009 until September 22, 2009 in order to allow the Company more time to finalize certain supplemental financial information to be incorporated by reference into the “shelf” registration. The respective terms of the registration rights agreements have been filed as Exhibits 4.2 and 4.3 to the Company’s Current Report on Form 8-K filed with the SEC on August 31, 2009 and are incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 15, 2009 SPECTRUM BRANDS, INC. By: /s/ Anthony L. Genito Name: Anthony L. Genito Title: Executive Vice President, Chief Financial Officer and Chief Accounting Officer
